Citation Nr: 0432232	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for status post transurethral resection of 
prostate for benign prostatic hypertrophy, including as a 
result of exposure to herbicides (prostate condition).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fatty tumors, including as a result of 
exposure to herbicides (fatty tumors).

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for asbestosis.

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for 
asbestosis, evaluated as 10 percent disabling effective 
November 29, 2001, denied the veteran's request for an 
evaluation in excess of 30 percent disabling for PTSD, denied 
the veteran's application to reopen claims of entitlement to 
service connection for a prostate condition and fatty tumors, 
and denied entitlement to TDIU rating.  The veteran perfected 
a timely appeal of these determinations to the Board.

In May 2004, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge at the local VA regional office.  At the 
hearing, the Veteran's Law Judge held the record open for 60 
days in order to allow the veteran time to submit additional 
evidence.  Additional evidence was submitted within the 
allotted time period, accompanied by a waiver of RO 
consideration.  The Board will consider this evidence in 
adjudicating this appeal.

As the appeal regarding the evaluation of the veteran's 
asbestosis involves an original claim, the Board has framed 
this issue as shown on the title page.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Additionally, the Board notes that in April 2004, the veteran 
raised the issue of temporary total disability for a hospital 
stay in connection with his service-connected PTSD.  As this 
matter has not been developed or adjudicated by the RO, it is 
therefore referred to the RO for appropriate action.

The issues of increased ratings for PTSD and asbestosis, and 
entitlement to TDIU rating, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied the 
veteran's claim of service connection for a prostate 
condition and fatty tumors; that same month, the RO notified 
the veteran of its decision and of his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

2.  Evidence added to the record since the October 1996 
rating decision denying service connection for a prostate 
condition and fatty tumors, is not cumulative or redundant, 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claims and raises a reasonable possibility of 
substantiating the claims.

3.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.

4.  The medical evidence does not show that the veteran has 
any disease determined by VA to be associated with presumed 
exposure to Agent Orange in connection with service in the 
Republic of Vietnam during the Vietnam era.

5.  The veteran's prostate condition was not incurred in or 
aggravated by service.

5.  The veteran's fatty tumors were not incurred in or 
aggravated by service.


CONCLUSION OF LAW

1.  The RO's October 1996 decision denying the veteran's 
application to reopen a claim of service connection for a 
back condition is final.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003). 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1996).  

2.  Evidence received since the October 1996 rating decision 
is new and material; the claims of entitlement to service 
connection for a prostate condition and fatty tumors are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 

3.  A prostate condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

4.  The medical evidence does not show that veteran currently 
has fatty tumors; nor were fatty tumors incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In addition, the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  

In the present case, the RO, in letters dated in July 2002 
and September 2003, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to reopen a previously denied 
claim and to substantiate his claims of service connection, 
as well as the types of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence that 
shows a currently disability, evidence of a disease or injury 
in service, and medical evidence of a link between his 
current disability and service.  Moreover, the RO requested 
that the veteran provide the RO with, or identify any 
additional sources of, evidence that could help support his 
claims.

By way of an August 2002 rating decision and an October 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims and the basis for the denial of the claims.  These 
documents, as well as the July 2002 and September 2003 RO 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
VCAA notice to the veteran, with respect to his applications 
to reopen claims of service connection for a prostate 
condition and fatty tumors, after the initial RO decision in 
this case.  While the notice provided to the veteran in 
September 2003 was not given prior to the initial RO 
adjudication, the notice was provided by the RO prior to the 
issuance of the Statement of the Case and prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the notice and 
respond with any additional evidence or information relevant 
to his claim.  Based on the above, the Board concludes that 
any defect in the timing of the VCAA notice is harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his application to reopen his claims.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file since October 1996 
consists of the veteran's service personnel records, medical 
records from the veteran's private and VA treatment, VA 
examinations conducted in connection with his claims, 
statements from the veteran's family and friends, the 
veteran's testimony before the Board, and statements on or 
behalf of the veteran. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and, under the circumstances 
of this case, VA has satisfied its duty to assist the veteran 
in this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Application to reopen claims of service connection 
for a prostate condition and fatty tumors.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the October 
1996 rating decision includes the veteran's service personnel 
records, medical records from the veteran's private and VA 
treatment, VA examinations conducted in connection with his 
claims, statements from the veteran's family and friends, the 
veteran's testimony before the Board, and statements on or 
behalf of the veteran.

Of particular significance are November 2001 reports from the 
veteran's private physicians stating that the veteran had 
been seen and treated for lipomas since 1998, and noting that 
the veteran had been seen and treated since 1975 for prostate 
problems.  Also of significance is a February 2002 VA 
examination report diagnosing the veteran with prostate 
difficulties and noting the previous excision of numerous 
lipomas from the veteran's back and chest.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the October 1996 rating 
decision that denied service connection for a prostate 
condition and fatty tumors.  

Having determined that new and material evidence has been 
added to the record, the veteran's claims of service 
connection for a prostate condition and fatty tumors are 
reopened.

III.	Entitlement to service connection for a prostate 
condition and fatty tumors, including as a result of 
exposure to herbicides.

The veteran in this case seeks service connection for a 
prostate condition and fatty tumors, which he contends may be 
attributable to Agent Orange exposure during his period of 
service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

Turing first to the veteran's claim of service connection for 
fatty tumors, the Board initially notes that, while the 
evidence indicates that the veteran has had fatty tumors in 
the past, there is no information in the record suggesting 
that this is an ongoing problem for the veteran.  For 
example, a report from one of the veteran's private 
physicians indicates that as late as 1998 and 1999 the 
veteran had fatty tumors removed form his abdominal wall.  
There is no indication in the record, however, that new tumor 
s have appeared since that time.  VA records associated with 
the veteran's claims file, including the February 2002 VA 
examination, merely indicate a history of fatty tumors and 
note that the veteran had these tumors removed.  The veteran 
therefore has not presented evidence that he currently 
suffers from fatty tumors, the condition for which he seeks 
service connection.  And without a current diagnosis, a claim 
for entitlement to service connection for such condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

In addition, even if a current diagnosis for fatty tumors was 
indicated by the record, the medical evidence does not 
reflect a link between this condition and the veteran's 
active military service.  The veteran's service medical 
records are silent regarding this condition.  The first 
indication of this condition in the record is found in a 
statement, dated in November 2001, in which the veteran's ex-
spouse stated that sometime after their marriage, which she 
stated was about a year after the veteran returned from 
Vietnam, she noticed knots on the veteran's back and stomach 
area.  She states that these knots were later diagnosed as 
fatty tumors.  There is, however,  no definitive time frame 
for the appearance of the tumors indicated in this statement 
and no indication that these tumors appeared prior to the 
veteran's discharge from service.  Other evidence in the 
record indicates that the veteran was diagnosed with fatty 
tumors in a May 1996 VA examination report.  No nexus 
opinion, however, was offered.  And a report from the 
veteran's private physician dated in November 2001 indicates 
that lipomas were excised from the veteran's abdominal wall 
in September 1998 and July 1999.  Again, no link to service 
is indicated.  After that time no tumors are indicated by the 
record, but a history of this condition is noted in the 
February 2002 VA examination and other VA records associated 
with the file.

In light of the foregoing, the Board finds that there is no 
evidence in the record indicating that the veteran's fatty 
tumors had their onset in service or are otherwise related to 
his service.  In this regard, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology 
for his condition.  And, without medical evidence linking his 
condition with his active duty service, there is no basis 
upon which to establish service connection.  Service 
connection for a fatty tumors must therefore be denied.  

With respect to the veteran's claim of entitlement to service 
connection a prostate condition, it is clear that the veteran 
has been diagnosed as having such a condition and therefore, 
although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's condition is related to 
his military service or had its onset during his period of 
active duty service.  

Here, as with the veteran's fatty tumors, the service medical 
records do not reflect any complaints of or treatment for a 
prostate condition in service.  The first indication of a 
prostate condition in the record is found in a statement, 
dated in November 2001, from the veteran's private physician 
indicating that he had been followed for urological problems 
since 1975.  The record also indicates that the veteran 
underwent a transurethral resection of the prostate in 
November 1993.  A VA examination report dated in May 1996 
diagnosed the veteran with status post trans urethral 
resection for prostate hypertrophy.  And the record indicates 
that the veteran has had ongoing prostate troubles off and on 
since that time, including a diagnoses of prostate 
difficulties in February 2002 and prostate enlargement in 
February 2004.  

Missing from the record, however, is medical evidence linking 
the veteran's current prostate condition with his active duty 
service.  And, as noted above, without such evidence  there 
is no basis upon which to establish service connection.  
Service connection for a prostate condition must therefore be 
denied.  

Finally, the veteran also asserts that his conditions may be 
the result of exposure to herbicides while serving in 
Vietnam.  As noted above, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to Agent Orange during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  Indeed, VA has conceded exposure 
in this case.  And if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases, will be 
established even though there is no record of such disease 
during service.  Id.; 38 C.F.R. § 3.309(e).  

Neither the veteran's prostate condition nor his fatty 
tumors, however, are considered presumptive diseases for 
these purposes.  Id.  And the Secretary of VA has further 
determined that there is no positive association between 
exposure to herbicides and any other condition not 
specifically determined by the Secretary to warrant a 
presumption of service connection.  See 67 Fed. Reg. 42,600-
42,608 (June 24, 2002).  Service connection on this basis 
must also therefore be denied.  In this regard, the Board 
notes that, in a November 2001 report, the veteran's private 
physician also did not associate the veteran's tumor 
condition with exposure to Agent Orange.  Specifically, he 
stated that he did not know whether the veteran's lipomas 
were related to Agent Orange and indicated that such a link 
"is something that would need to be determined by the 
Veterans Administration."  And, in his testimony before the 
Board, the veteran also reported that his physicians had not 
indicated a link between his conditions and his presumed 
exposure to Agent Orange.  Service connection on this basis 
for the veteran's conditions is therefore not warranted. 


ORDER

1.  Service connection for a prostate condition is denied.

2.  Service connection for fatty tumors is denied.






REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to higher evaluation 
for his service connected asbestosis and PTSD, and 
entitlement to TDIU rating, must be remanded for further 
action.

Initially, the Board observes that following the RO's 
issuance of the October 2003 Statement of the Case, the 
veteran submitted additional evidence pertinent to his 
claims.  This evidence included lay statements and numerous 
VA medical and treatment records relevant to his claims.  
Accompanying the additional medical evidence was a waiver of 
RO consideration filed with the Board in June 2004.  The lay 
statements, however, were not accompanied by such a waiver.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2003).  

With respect to the veteran PTSD claim, the veteran was 
afforded a VA examination in March 2002 in connection with 
his claim for an increased rating.  Subsequent to this 
examination and also subsequent to the August 2002 rating 
decision continuing an evaluation of 30 percent for this 
condition, the record indicates that the veteran's condition 
worsened.  In addition to statements submitted by and on the 
veteran's behalf indicating that his condition had worsened, 
a VA treatment report dated in December 2003 found that the 
veteran's GAF score had dropped to 48, from a GAF of 61 in 
the March 2002 VA examination.  In addition, a March 2004 VA 
treatment report from the Birmingham, Alabama, VA Medical 
Center noted worsening of the veteran's depression and PTSD 
and recommended inpatient treatment for stabilization of 
acute crisis.  The record indicates that the veteran was in 
fact hospitalized for his condition in March and April 2004.  

Because the veteran's PTSD appears to have worsened, and 
because it has been nearly three years since he underwent a 
VA examination for his condition, the Board concludes that 
this matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

With respect to the veteran's claim for an increased rating 
for his service-connected asbestosis, here also it appears 
that the veteran's condition has worsened.  In a December 
2003 statement submitted by the veteran, he alleges worsening 
of this condition with more pain from activities that were 
previously done without chest pain.  He also alleges 
worsening problems with shortness of breath.  And the veteran 
points to a treatment report of his private physician, Dr. 
Kennedy, not previously associated with the file, indicting a 
decrease.  The Board therefore concludes that this matter too 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

Prior to conducting the examinations, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for his conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment from the Birmingham and Tuscaloosa, Alabama, VA 
Medical Centers.  On remand therefore, the RO should update 
the veteran's medical records from these facilities and 
obtain records dated since May 2004, including all records 
from any associated PTSD clinic or therapy group.  The RO 
should also update all records of treatment received from the 
veteran's private physicians, including those of Dr. Kennedy 
regarding the veteran's asbestosis dated since August 2002.  
The Board notes that any treatment that the veteran may have 
received or is currently receiving for his condition at a VA 
facility would be relevant to his claim.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Finally, with respect to the veteran's TDIU claim, the Board 
finds that the resolution of the veteran's claim for 
increased ratings for his asbestosis and PTSD may impact this 
claim.  Indeed, if the evaluations of these disabilities was 
increased, and a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot.  See 
Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese 
v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, as the above issues are inextricably intertwined 
with the total rating issue, they should be considered 
together, and thus a decision by the Board on the veteran's 
total rating claim would now be premature.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

In this respect, the record indicates that the veteran was 
denied VA Vocational Rehabilitation training.  The veteran's 
full Vocational Rehabilitation and Education (VRE) folder, if 
any, however, is not associated with the claims folder.  
Specifically, relevant, in addition to information contained 
in a VRE folder, would be any report regarding infeasibility 
of training.  Such records should be obtained and considered 
in the adjudication of the veteran's claim.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for PTSD and asbestosis.  This 
should specifically include any records 
of Dr. Kennedy dated since August 2002, 
and records of the veteran's care at the 
Birmingham and Tuscaloosa, VA Medical 
Centers, including all records from any 
associated PTSD clinic or therapy group, 
dated since May 2004.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should determine whether the 
veteran received vocational 
rehabilitation training and/or counseling 
from VA, and, if so, should obtain the 
full VRE folder, including any report 
regarding infeasibility of retraining, 
and associate it with the claims folder.  
If any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA examination 
by an appropriate specialist to determine 
the current extent and severity of his 
service-connected PTSD.  It is imperative 
that the examiner(s) review the evidence 
in his claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  In addition, the examiner 
should comment on the effect of the 
service-connected disability on the 
veteran's ability to be employed.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  After obtaining and associating with 
the claims folder all available records 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature and severity the 
veteran's service-connected asbestosis.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner for this 
study.  All indicated studies should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should address 
the following:  

a.	What is the veteran's Forced Vital 
Capacity (FVC)? Less than 50 percent 
predicted?  Between 50 and 64 percent 
predicted?  Between 65 and 74 percent 
predicted?  Between 75 and 80 percent 
predicted?

b.	What is the veteran's Diffusion 
Capacity of the Lung by the Single 
Breath Method (DLCO (SB))?  Less than 
40 percent predicted?  Between 40 and 
55 percent predicted?  Between 56 and 
65 percent predicted?  Between 66 and 
80 percent predicted?  

c.	What is the veteran's maximum exercise 
capacity?  Less than 15 ml/kg/min 
oxygen consumption with 
cardiorespiratory limitation?  Between 
15 and 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation?  
Greater than 20 ml/kg/min oxygen 
consumption with cardiorespiratory 
limitation?  

d.	Does the veteran suffer from cor 
pulmonale or pulmonary hypertension?

e.	Does the veteran require outpatient 
oxygen therapy?   

The examiner should also comment on the 
effect of the service-connected 
disability on the veteran's ability to be 
employed.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  Further, in 
reconsidering the veteran's claim 
regarding the propriety of the initial 
evaluation assigned for his asbestosis, 
the RO should address whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  

6.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



